Citation Nr: 1760462	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-28 841 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for non-union of the left ankle, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following a hospitalization from October 5-6, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  In June 2012, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is of record.  In June 2014 and June 2017, the Board remanded this matter for further development.


FINDING OF FACT

The preponderance of the evidence against the finding of the existence of an additional disability of the left ankle as a result of hospital care or medical or surgical treatment furnished by VA in connection with a medical procedure (surgery) conducted in October 2007.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability resulting from the Veteran's left ankle surgery at the Fargo VA Medical Center (VAMC) in October 2007 have not been met.  38 U.S.C. § 1151, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.361 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter was Remanded in June 2017 for the purpose of securing updated VA treatment records, afford the Veteran a VA examination, and obtain a medical opinion with respect to that examination.  VA treatment records have been obtained and a VA examination was conducted in July 2017 with a corresponding report.  The Board finds that there was substantial compliance with the June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Regulations 

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C § 1151 (2002). 

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent. 38 U.S.C. § 1151(a) (2002); 38 C.F.R. § 3.361 (c)(1), (d)(1) (2017). 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R.     § 3.361 (b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements. Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

As to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

The Veteran underwent left ankle fusion arthrodesis (surgery) in October 2007 at VAMC Fargo.  He testified that subsequent to the surgery he experienced increased chronic pain, difficulty with walking, and decreased functionality.  See Board Hearing Transcript.  He specified that these symptoms did not resolve until repeat surgical fusion in October 2010.

Following careful consideration of the record, the Board finds the preponderance of the evidence is against a finding that the Veteran suffered an additional disability associated with his October 2007 VAMC Fargo left ankle surgery.  

The Veteran has been afforded a variety of VA examinations to ascertain the nature and etiology of his claimed conditions.  VA opinions dated in May 2010 and January 2015 have been deemed inadequate.  Such was addressed and explained in earlier Remands.  Therefore, they will not be addressed.  

The Veteran's claim was Remanded in June 2017 for a VA examination.  The Board requested an opinion clarifying whether the Veteran had an additional disability as a result of VA treatment and/or care.  To that end, the Board explained that ""additional disability" means symptoms not present prior to the October 2007 surgery, regardless of whether such symptoms were corrected by a subsequent surgery."  

In July 2017, a VA examiner opined that the Veteran did not suffer from additional disability as a result of his ankle surgery.  Rather, his overall disability picture essentially remained the same post failed fusion as it had been prior to surgery.  The examiner indicated that clinical records post-surgery reflected continued, but not new or additional pain.  These records were also negative for evidence of other additional symptomatology.  The Board finds the VA examiner's opinion highly probative as it was predicated upon consideration of the entire claims file including, lay assertions, physical examination, and clinical records.  

Also of record is an opinion provided by Dr. M. Y. B., PhD, who is the Veteran's brother.  Dr. Y. B. indicated that the Veteran experienced additional disabilities of severe pain and decreased mobility following his ankle surgery.  See February 2010 Correspondence.  Dr. Y. B. specified that these symptoms were not present prior to VA treatment.  Indeed, as discussed immediately below, the findings of Dr. Y.B. are directly contradicted by statements and testimony provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).  Dr. Y.B. is also the sibling of the Veteran which is also a factor consideration.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board finds Dr. Y. B.'s statements less probative than the combined record.  

Notably, treatment records confirm that the Veteran experienced severe pain prior to his surgery.  See Fargo VAMC Records.  He also attested to a history of diminished mobility prior to surgery.  Prior to surgery he described pain and swelling so severe that it equated to "basically almost like loss of use" of his ankle.  He specifically testified that this symptomatology was the reason he sought surgery.  Such evidence effectively contradicts the opinion of Dr. Y. B.  Moreover, this evidence supports the VA examiner's finding that the Veteran did not actually suffer additional disability following his ankle fusion surgery.  The VA examiner's opinion is considered the most probative evidence of record.  Entitlement to 1151 benefits is not warranted.

In rendering this determination, the Board has considered the Veteran's lay assertions, but finds them less probative.  Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events surrounding his claimed left ankle incident, the matter of diagnosing a resulting condition and determining the nature and etiological of that diagnosis are complex medical questions.  Attributing the Veteran's claimed lessened movement of his ankle and various ankle complaints to a particular diagnosis or etiological factors amidst his medically complex health profile cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his claimed ankle disorder.  For these reasons, the Board finds that the Veteran's lay statements are not competent to establish either a diagnosis of an additional disability or an etiological link between any disability and his claimed VA treatment.

In sum, the Board finds that the Veteran has not shown a disability resulting from VA medical care and his claim must be denied.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Finally, as there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.


ORDER

Compensation benefits pursuant to 38 U.S.C. § 1151 (2002) for non-union of the left ankle, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following a hospitalization from October 5-6, 2007 are denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


